Exhibit CENTRAL VERMONT PUBLIC SERVICE CORPORATION EMPLOYEE SAVINGS AND INVESTMENT PLAN Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference into Central Vermont Public Service Corporation's previously filed Form S-3 Registration Statement, File No. 333-141681 and No. 333-151019 and Form S-8 Registration Statements, File No.333-39664, No. 333-57001, No. 333-58102, and No. 333-152872 of our report dated June 23, 2009 appearing in this Annual Report on Form 11-K of the Central Vermont Public Service Corporation Savings and Investment Plan for the year ended December 31, 2008. /s/ McSoley McCoy & Company June 23, South Burlington, VT VT Reg.
